Opinion issued July 12, 2016




                                       In The

                                Court of Appeals
                                       For The

                            First District of Texas
                              ————————————
                                NO. 01-16-00198-CR
                              ———————————
                     CHARLES DWAYNE FAULK, Appellant
                                          V.
                         THE STATE OF TEXAS, Appellee


                      On Appeal from the 185th District Court
                              Harris County, Texas
                          Trial Court Case No. 1476053


                            MEMORANDUM OPINION

        A jury found appellant, Charles Dwayne Faulk, guilty of the felony offense of

aggravated robbery with a deadly weapon and assessed punishment at confinement

for fifty years.1 The trial court imposed sentence on February 26, 2016. Appellant


1
    TEX. PENAL CODE ANN. § 29.03(a)(2) (Vernon 2011).
filed a notice of appeal and, on March 24, 2016, timely filed a motion for new trial.

See TEX. R. APP. P. 21.4(a). The trial court granted the motion on May 6, 2016. See

TEX. R. APP. P. 21.8(a).

         The granting of a motion for new trial restores the case to its position before

the former trial and renders the appeal moot. See TEX. R. APP. P. 21.9(b). Because

there is no conviction to be appealed, we have no jurisdiction to consider appellant’s

appeal. See Waller v. State, 931 S.W.2d 640, 643–44 (Tex. App.—Dallas 1996, no

pet.).

         Accordingly, we dismiss the appeal for lack of jurisdiction. See TEX. R. APP.

P. 43.2(f). We dismiss all pending motions as moot.

         We direct the Clerk of this Court to issue the mandate within ten days of the

date of this opinion. See TEX. R. APP. P. 18.1.

                                    PER CURIAM


Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.
Do not publish. TEX. R. APP. P. 47.2(b).




                                            2